 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ALEX LEONARD AZEVEDO,                             No. 2:18-cv-2818 TLN AC P
12                       Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13           v.
14   ALBERT SMITH, et al.,
15                       Defendants.
16

17           By order filed November 29, 2018, the District Judge denied plaintiff’s motion to proceed

18   in forma pauperis and plaintiff was ordered to pay the filing fee within thirty days. ECF No. 7.

19   He was also cautioned that failure to do so would result in dismissal of this case. Id. The thirty-

20   day period has now expired, and plaintiff has not paid the filing fee. Instead, he filed another

21   form motion for leave to proceed in forma pauperis. ECF No. 8. Plaintiff’s previous motion was

22   denied because he has accrued three strikes under 28 U.S.C. § 1915(g), and his new motion

23   provides no basis for a different outcome.

24           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

25   prejudice for failure to pay the filing fee.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                      1
 1   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 4   (9th Cir. 1991).
 5   DATED: January 15, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
